NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


EDGARDO J. TORRES-NEVAREZ,               )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D16-2643
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Edgardo J. Torres-Nevarez, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.



NORTHCUTT, CRENSHAW, and MORRIS, JJ., Concur.